             Case 2:17-cv-00126-RSB-BWC Document 83 Filed 11/06/19 Page 1 of 1

                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
                                     CLERKS MINUTES - CIVIL


CASE NO.        2:17-cv-126                                          DATE:         11-06-2019
TITLE:     NORTHRUP and SCRUGGS v. GEORGE


 HONORABLE R. STAN BAKER                  COURTROOM DEPUTY CLERK: Pam Hammock
COURT REPORTER: Kelly McKee
TAPE NO.   RSB-CHMB                   TIME:   3:05 – 3:30            TOTAL:             00:25
ATTORNEY FOR PLAINTIFFS               ATTORNEY FOR                     DEFENDANT
Michael Ruberti                       Steven Blackerby               Paul George




TELEPHONIC STATUS CONFERENCE

• Discussion held regarding Plaintiff’s Motion, doc. 73.

• Court will set a sealed hearing on the motion for next Tuesday afternoon or Wednesday.

• Court provides the format and matters to be addressed during the hearing.

• Court directs counsel for Defendant to have Officer George present for the hearing.

• Hearing adjourned.
